Citation Nr: 1409259	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-07 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from January 1968 to October 1981.  He died in July 2003.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) that found that new and material evidence had not been received to reopen the claim for service connection for the cause of the Veteran's death.  

In an April 2011 statement, the appellant clarified that she did not want a hearing before the Board.  


FINDINGS OF FACT

1.  An April 2006 Board decision denied service connection for the cause of the Veteran's death and the appellant did not complete an appeal of the decision.  

2.  Evidence added to the record since the April 2006 Board decision does not relate to an unestablished fact necessary to substantiate the appellant's claim for service connection for the cause of the Veteran's death, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2006 Board decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the April 2006 Board decision is not new and material, and the claim for service connection for the cause of the Veteran's death is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was notified in a letter dated in June 2009 of the elements needed to support her claim, including the prior basis for the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls upon party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the most recent adjudication in the March 2011 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The information and evidence that have been associated with the claims file includes the Veteran's service medical records, service personnel records, relevant private treatment records, lay statements, and the appellant's written statements.  A medical opinion was not obtained in conjunction with the petition to reopen the claim for service connection for the cause of the Veteran's death.  VA has no specific duty to obtain a medical opinion with respect to the claim on appeal requiring the presentation of new and material evidence to reopen it because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA need not provide a medical examination or medical opinion until a claim is reopened).  The appellant has not presented new and material evidence sufficient to reopen her previously denied claim.  Therefore, VA does not have an obligation to obtain an opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (Veteran is required to show some causal connection between his disability and his military service).  Consequently, the Board finds that VA's duty to assist has been met.  

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  A decision of the Board is final unless appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7104 (West 2002).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  For the claim to be reopened, there need not be new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence is not required to reopen a previously denied claim if there has been an intervening change in the law that created a new basis of entitlement.  Spencer v. Brown, 4 Vet. App. 283 (1993).  An expansion of the list of diseases to which the presumption of service connection applies based on herbicide exposure constitutes an intervening liberalizing law that allows a claim to be re-adjudicated on the merits without consideration of new and material evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Certain chronic disabilities, such as leukemia, if manifest to a degree of 10 percent within one year after separation from active duty, are presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents, such as Agent Orange, during that service, absent affirmative evidence to the contrary. Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).

The following diseases are associated with herbicide exposure for purposes of the presumption:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2) ; 38 C.F.R. § 3.309(e) (2013).  

Service in Vietnam for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116(a)(3) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2013); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  A Veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged herbicide exposure.  Also, service in Vietnam will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In September 2010, the Veterans Benefit Administration issued a Training Letter detailing the procedures for adjudicating claims based on herbicide exposure from Navy veterans.  The training letter explained that such vessels as gun line ships, aircraft carriers, and supply and support ships were referred to as "Blue Water" navy as they operated in the blue-colored waters of the open ocean.  Smaller vessels based along the close coastal waters or within the inland waterways of Vietnam were referred to as the "Brown Water" navy as they operated on the muddy, brown-colored inland waterways of Vietnam.  Service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  Open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways.  They are not considered similar to the rivers, canals, and estuaries that make up the inland waterway system.  VAOPGCPREC 27-97 (1997), 62 Fed. Reg. 63604 (1997).  Additionally, after careful review of an Institute of Medicine (IOM) report, ''Blue Water Navy Vietnam Veterans and Agent Orange Exposure,'' the Secretary of VA determined that the evidence available at this time did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  77 Fed. Reg. 76170 (Dec. 26, 2012).  

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2013).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) (2013).  

The RO denied service connection for the cause of the Veteran's death in a February 2004 rating decision, which was affirmed by the Board in an April 2006 decision.

The evidence of record at the time of the rating and Board decisions included the Veteran's service records, which did not show any complaints or diagnoses that would suggest prostate cancer or acute myelogenous leukemia.  The National Personnel Records Center had concluded that the Veteran did not have in-country service in Vietnam during the Vietnam era.  An October 1981 statement was signed by the Veteran certifying that he had not been exposed to asbestos before or during service, and that he had never worked directly with asbestos.  In January 2002, he was diagnosed with adenocarcinoma of the prostate.  Approximately one year later, he was diagnosed with acute myelogenous leukemia.  He died in July 2003.  His death certificate shows that the immediate cause of death was an intracranial hemorrhage due to disseminated intravascular coagulation due to sepsis due to acute myelogenous leukemia.  The appellant alleged that he was exposed to herbicides while aboard naval ships because he worked on aircraft that flew over Vietnam day after day.  

Based on that evidence, the Board concluded that the Veteran was not entitled to the presumption of exposure to herbicides because he did not have in-country service in Vietnam, and there was no competent medical evidence linking the Veteran's fatal leukemia with his military service.  Accordingly, service connection for the cause of the Veteran's death was not warranted.  The appellant was notified of the Board's decision, but did not appeal to the United States Court of Appeals for Veterans Claims.  Therefore, the decision became final.  38 U.S.C.A. § 7104 (West 2002).  

The appellant sought to reopen her claim in April 2009.  The additional evidence submitted was an October 2009 statement from R.A.J., who reported that he was attached to ATKRON-146 from April 1963 to March 1966, and the squadron went aboard the USS Ranger and the USS Constellation, which both operated in the Gulf of Tonkin off the coast of Vietnam.  He recalled that the Veteran came aboard the same squadron.  He also stated that several planes went down, and were sent to the Air Force Base in Da Nang to be prepared to return to the ship.  

The Board finds that the appellant's assertions that that the Veteran was exposed to herbicides via aircraft that flew over Vietnam are redundant of her prior contentions and do not constitute new or material evidence.  The statement from R.A.J. also only serves to establish that the men on the USS Ranger and USS Constellation worked on planes that had flown in Vietnam, which is a continuation of the appellant's assertion.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, there is still no official evidence showing that the Veteran had duty in the Republic of Vietnam during the Vietnam era, and his service onboard an aircraft carrier anchored in the Gulf of Tonkin is not sufficient to establish a presumption of exposure.  Therefore, the new evidence does not tend to establish that the Veteran had any in-country service in the Republic of Vietnam during the Vietnam era, which is necessary in order for exposure to herbicides to be presumed.  In contrast, during his period of service, his ship remained in the open deep water harbor or ports that are considered extensions of ocean waters and not inland waterways.

Additionally, the Board observes that additional diseases have been included in 38 C.F.R. § 3.309(e), including all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia).  However, the Veteran did not have a chronic B-cell leukemia.  Therefore, the claim cannot be reviewed based on a liberalizing law.  Spencer v. Brown, 4 Vet. App. 283 (1993).  

The appellant has been provided with ample opportunity to present sufficient evidence to support her request to reopen her claim.  However, she has not done so.  38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  In sum, the evidence submitted by the appellant does not raise a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim may not be reopened.



ORDER

New and material evidence has not been presented and the claim for service connection for the cause of the Veteran's death may not be reopened.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


